  Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 1 of 16 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION


ALISHA ASKEW, DEBORAH WILLIAMS
and, SHAVONNA ASKEW, Individually and
on behalf of themselves and all other similarly
situated current and former employees,

                       Plaintiffs,

                     v.                                            5:19-cv-24-TBR
                                                         Case No. ________________

INTER-CONTINENTAL HOTELS                                 FLSA Opt-in Collective Action
CORPORATION (a/k/a “IHG”),
LINGATE HOSPITALITY, an assumed name of
GLENN ENTERPRISES, INC.,
LINGATE, a subsidiary of Glenn Enterprises, Inc.,        JURY DEMANDED
BURGER THEORY, an assumed name of
BIG BLUE BAR, INC., and,
GLENN HIGDON, Individually,

                   Defendants.
____________________________________________________________________________

                ORIGINAL COLLECTIVE ACTION COMPLAINT
 ____________________________________________________________________________
       Plaintiffs, Alisha Askew, Deborah Williams and Shavonna Askew, individually,

(“Plaintiffs”), on behalf of themselves and other similarly situated current and former tipped

employees (servers/bartenders) of Defendants, bring this collective action against Defendants,

Inter-Continental Hotels Corporation (a/k/a Inter-Continental Hotels Group “IHG”), LinGate

Hospitality, an assumed name of Glenn Enterprises, Inc. (a/k/a LinGate Hospitality Group),

LinGate (comprised of Linmar Hospitality and Gateway Lodging), Burger Theory, an assumed

name of Big Blue Bar, Inc. and, Glenn Higdon, individually, (collectively “Defendants”) and,

allege as follows:




                                                  1
     Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 2 of 16 PageID #: 2




                                              I.
                                        INTRODUCTION

        This lawsuit is brought against Defendants as a collective action under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid minimum wages and other

damages owed to Plaintiffs and other similarly situated current and former tipped employees of

Defendants (also known as servers and bartenders), who are members of a class as defined herein.

                                              II.
                                   JURISDICTION AND VENUE

1.      The FLSA authorizes court actions by private parties to recover damages for violations of

        the FLSA’s wage and hour provisions. Jurisdiction over Plaintiffs’ FLSA claims are based

        on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

2.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiffs

        were employed by Defendants in this district at all times relevant to this action, Defendants

        regularly conducted and continue to conduct business in this district and have engaged and

        continue to engage in wrongful conduct alleged herein in this district, during all times

        material to this action.

                                            III.
                                     CLASS DESCRIPTION

3.      Plaintiffs bring this action on behalf of themselves and the following similarly situated

        persons:

        “All current and former hourly-paid tipped employees (servers and bartenders) who have

        been employed by and worked at any Inter-Continental Hotels Corporation (IHG)

        restaurant, any Burger Theory restaurant or any restaurant franchised, owned, managed

        and/or operated by LinGate Hospitality, “LinGate” or Big Blue Bar, Inc. in the United

        States at any time during the applicable statutory limitations’ period covered by this

                                                 2
     Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 3 of 16 PageID #: 3




          Collective Action Complaint (i.e. two years for FLSA violations and, three years for willful

          FLSA violations) up to and including the date of final judgment in this matter, and who is

          the Named Plaintiff or elect to opt-in to this action pursuant to the FLSA, 29 U.S.C. §

          216(b). (Collectively, “the class”). 1

                                                     IV.
                                                   PARTIES

4.        Defendant Inter-Continental Hotels Corporation, a/k/a Intercontinental Hotels Group

          “IHG”, is a Georgia Corporation and one of the world’s leading hotel companies. Inter-

          Continental Hotels Corporation (hereinafter “IHG”), franchisees, manages, owns, oversees

          and/or operates such hotel brands as Holiday Inn, Crowne Plaza, Candlewood Suites,

          Intercontinental Hotels, Staybridge Suites, as well as Burger Theory restaurants,

          throughout the United States. Its U.S. corporate offices are located at Three Ravinia Drive,

          Atlanta, Georgia 30346. Plaintiffs have worked as hourly-paid tipped employees at IHG’s

          and Lingate Hospitality’s Burger Theory restaurant at 600 North Fourth Street in Paducah,

          Kentucky at all times material herein. Inter-Continental Hotels Corporation has been an

          “employer” of Plaintiffs and class members as that term is defined in the FLSA, 29 U.S.C.

          §203(d), during all times material to this action.

5.        Defendant Lingate Hospitality, an assumed name of Glenn Enterprises, Inc. is a Kentucky

          Corporation with its corporate offices located at 1701 Spring Bank Drive, Building A

          (Suite B), Owensboro, Kentucky 42203. Plaintiffs have worked as hourly-paid tipped

          employees at IHG’s and Lingate Hospitality’s Burger Theory restaurant at 600 North

          Fourth Street in Paducah, Kentucky at all times material herein. Lingate Hospitality has



1
     Plaintiffs reserve the right to modify or amend the Class Description upon newly discovered
     information gathered through the discovery process.
                                                      3
     Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 4 of 16 PageID #: 4




        been an “employer” of Plaintiffs and class members as that term is defined in the FLSA,

        29 U.S.C. §203(d), during all times material to this action.

6.      Defendant LinGate (a/k/a Lingate Hospitality and Lingate Hospitality Group) is a

        Kentucky business entity with its principal offices located at 1701 Spring Bank Drive,

        Building A (Suite B), Owensboro, Kentucky 42203. According to its website, LinGate has

        been serving the hospitality industry since 1986 and is comprised of two companies:

        Linmar Hospitality and Gateway Lodging, Inc. (a Kentucky Corporation.) Plaintiffs have

        worked as hourly-paid tipped employees at IHG’s and Lingate Hospitality’s Burger Theory

        restaurant at 600 North Fourth Street in Paducah, Kentucky at all material times herein.

        LinGate has been an “employer” of Plaintiffs and class members as that term is defined in

        the FLSA, 29 U.S.C. §203(d), during all times material to this action.

7.      Upon information and belief, Burger Theory is an IHG F&B (food and beverage) jointly

        operated restaurant (with Lingate Hospitality) under IHG’s “Be 1” concept, as well as an

        assumed name of Big Blue Bar, Inc., a Kentucky Corporation, whose principal owner and

        decision-maker has been Defendant Glenn Higdon, during all times material to this action.

8.      Big Blue Bar, Inc. is a Kentucky Corporation, under whose name Burger Theory is

        assumed and, whose principal owner and decision-maker has been Defendant Glenn

        Higdon at all times material to this action.

9.      Defendant Glenn Higdon has been the principal owner and officer of Lingate Hospitality,

        Glenn Enterprises, Inc., LinGate, Linmar Hospitality, Gateway Lodging and Big Blue Bar,

        Inc. and, was jointly responsible with IHG for the operational and compensation policies

        and practices related to Plaintiffs and class members at the Burger Theory restaurant at 600

        North Fourth Street in Paducah, Kentucky, during all times material herein. Glenn Higdon



                                                  4
  Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 5 of 16 PageID #: 5




      has been an “employer” of Plaintiffs and class members as that term is defined in the FLSA,

      29 U.S.C. §203(d), during all times material to this action.

10.   Defendants have been joint employers of Plaintiffs and class members because they

      worked under Defendants’ joint control and direction of the Burger Theory restaurant at

      600 North Fourth Street in Paducah, Kentucky, at all times material to this action.

11.   Defendants constitute an integrated enterprise, as defined in the Fair Labor Standards Act,

      29 U.S.C. § 203(r), because their management, training, control and oversight activities

      relating to Plaintiffs and class members at the Burger Theory restaurant at 600 North Fourth

      Street in Paducah, Kentucky have been performed through a unified operation of common

      control for a common business purpose, during all times material herein.

12.   Plaintiff Alisha Askew has been employed by Defendants as an hourly-paid tipped

      employee at Defendants’ Burger Theory restaurant at 600 North Fourth Street in Paducah,

      Kentucky during all times material. (Plaintiff Alisha Askew’s Consent to Join this

      collective action is attached hereto as Exhibit A.)

13.   Plaintiff Deborah Williams has been employed by Defendants as an hourly-paid tipped

      employee at Defendants’ Burger Theory restaurant at 600 North Fourth Street in Paducah,

      Kentucky during all times material. (Plaintiff Deborah Williams’ Consent to Join this

      collective action is attached hereto as Exhibit B.)

14.   Plaintiff Shavonna Askew has been employed by Defendants as an hourly-paid tipped

      employee at Defendants’ Burger Theory restaurant at 600 North Fourth Street in Paducah,

      Kentucky, within this district, during all times material. (Plaintiff Shavonna Askew’s

      Consent to Join this collective action is attached hereto as Exhibit C.)

                                             V.
                                        ALLEGATIONS

                                                5
  Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 6 of 16 PageID #: 6




15.   Defendants, as joint employers and as an integrated enterprise, operated, trained, managed

      and “oversaw” the aforementioned Burger Theory restaurant located at the Holiday Inn

      Riverfront in Paducah, Kentucky, as well as operated, trained, managed and “oversaw”

      other restaurants throughout the United States.

16.   On information and belief, IHG had training responsibilities relating to Plaintiffs and class

      members at the aforementioned Burger Theory restaurant in Paducah, Kentucky and

      required them to comply with and conform to IHG’s standards, policies and practices while

      so employed during all times material to this action. IHG advertised and held itself out as

      having management and oversight authority over the aforementioned Burger Theory

      restaurant in Paducah, Kentucky and regarded Plaintiffs and class members as its

      employees. (IHG provided Plaintiffs and class members with free Amazon “Kindles” and

      allowed them to use “IHG” employee discount rates at all of its other hotels, “IHG”

      employee discount rates at Shell gas stations and “IHG” employee discount rates at Hertz

      rental car agencies, etc.

17.   Defendants LinGate, LinGate Hospitality and LinGate Hospitality Group, had joint

      management responsibilities with IHG in the operation and control of the aforementioned

      Burger Theory restaurant in Paducah, Kentucky during all times material to this action.

18.   The primary function of Defendants’ hotel-related restaurants has been to sell and serve

      food and beverage items to customers.

19.   On information and belief, the decisions regarding the compensation of Plaintiffs and other

      class members were made through an integrated team, under the control and direction of

      Glenn Higdon and IHG management.




                                               6
  Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 7 of 16 PageID #: 7




20.   Defendants have and continue to employ a time keeping system for tracking and reporting

      the compensable work time of Plaintiffs and class members.

21.   At all times material to this action, Plaintiffs and class members have been “employees” of

      Defendants as defined by Section 203(e)(1) of the FLSA and, worked for Defendants

      within the territory of the United States within three (3) years preceding the filing of this

      lawsuit.

22.   Plaintiffs and class members are current or former employees of Defendants who were paid

      a “tip credit” rate (a rate less than minimum wage) of pay against the required FLSA

      minimum wage of $7.25 per hour. Therefore, Defendants violated the FLSA’s minimum

      wage provision.

23.   At all times material to this action, Defendants have been an enterprise engaged in interstate

      commerce or in the production of goods for commerce as defined by Section 203(s)(1) of

      the FLSA, with annual revenue in excess of $500,000.00 and, their tipped employees,

      including Plaintiffs and class members, likewise have engaged in interstate commerce

      during all relevant times.

24.   At all times material to this action, Defendants have been an “employer” or “joint

      employer” as defined by the FLSA.

25.   Defendants constitute an integrated enterprise, as defined in the FLSA, 29 U.S.C. § 203(r),

      during all times material herein.

26.   Defendants have had a common plan, policy and practice (scheme) of strictly enforcing

      restricted hours of compensable work per day and per week (budgeted labor cost) of

      Plaintiffs and class members, to stay within or below such budgeted labor cost, during all

      times material herein.



                                                7
     Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 8 of 16 PageID #: 8




27.       Defendants have carried out their common plan, policy and practice of strictly enforcing

          their budgeted labor cost by inducing and forcing their restaurant managers to require,

          direct, encourage, entice and/or, suffer and permit, Plaintiffs and class members:

              (a) to perform maintenance, kitchen and housekeeping (dual occupation), 2 non-tip

                   producing tasks for extended periods of time during their shifts while clocked-in

                   to Defendants’ time keeping system as tipped employees at a “tip credit” wage

                   rate;

              (b) to perform non-tip producing “side work” tasks tangentially related to their tipped

                   occupation but non-tip producing in nature more than twenty (20%) percent of

                   their shifts, and attend meetings and training, while only receiving a tip credit for

                   such work and time; and

              (c) to pool their banquet tips with cooks and housekeeping employees who are not

                   hourly-paid tipped employees (constituting an unlawful “tip pool”).

    28.   As tipped employees, Plaintiffs and putative class members performed non-tip producing

          tasks including, but not limited to: washing and stocking dishes and silverware; cutting

          lemons, limes, and fruit; washing linens; sweeping and mopping their assigned serving

          sections; cleaning, and dusting ledges; cleaning glass and windows; mopping; filling salt

          and pepper shakers; rolling silverware; various cooking duties, such as cooking french

          fries; stocking and filling condiments; busing tables; and preparing banquet areas,

          including arranging plates and glasses.

    29.   Plaintiffs and class members routinely work shifts that lasted between eight (8) and nine

          (9) hours.



2
    See 29 C.F.R. § 531.56(e)
                                                    8
 Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 9 of 16 PageID #: 9




30.   Plaintiffs estimate that they routinely spent two (2) to three (3) hours performing non-tip

      producing tasks, as described above.

31.   Accordingly, Plaintiffs and class members performed such “off-the-clock”, “dual

      occupation”, “more than twenty (20%) percent and related meetings/training time,” and

      suffered a loss of tips as a result of the aforementioned unlawful “tip pool” scheme.

      Consequently, they were not paid the applicable FLSA minimum wage rate of pay for all

      such hours worked.

32.   Further, Defendants cannot claim a tip credit for any tips Plaintiffs received from

      Defendants’ customers. Defendants cannot establish they complied with the tip credit

      provisions of Section 203(m). See 29 U.S.C. § 2013(m). For example, as previously stated,

      at times Defendants required Plaintiffs, and putative class members, to give up a portion

      of their tips to ineligible employees and others not entitled to receive them.

33.   Plaintiffs' and Class Members' “dual occupation”, “more than twenty (20%) percent and

      related meetings/training time” and, “unlawful tip pooling” claims have been unified

      through common theories of Defendants’ FLSA violations.

34.   As a result, Plaintiffs and class members are entitled to at least the applicable FLSA

      minimum wage rates of pay for all such unpaid wage claims, including at least the

      applicable minimum wage rate of pay, without applying any tip credit, for all hours worked

      on shifts during which unlawful tip pooling occurred.

35.   The U.S. Department of Labor’s Fact Sheet #15 provides “the maximum tip credit that an

      employer can currently claim under the FLSA is $5.12 per hour (the minimum wage of

      $7.25 minus the minimum required cash wage of $2.13).




                                                9
 Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 10 of 16 PageID #: 10




36.   According to the regulation promulgated by the U.S. Department of Labor, “…tips are the

      property of the employee whether or not the employer has taken a tip credit under section

      (3) of the FLSA.” 29 C.F.R. § 531.52.

37.   The net effect of Defendants’ aforementioned plan, policy and practice of requiring

      Plaintiffs and other class members to perform unrelated maintenance, kitchen and

      housekeeping, non-tip producing (dual occupation) work for extended periods of time at

      only the tip credit rate when not assigned “tables” and customers, to perform unrelated

      preparation and maintenance “side work” of more than twenty (20%) percent of the time,

      and attend mandatory meetings and required training, while only receiving a tip credit wage

      for such time and, to unlawfully pool their banquet tips with non-tipped hourly-paid

      employees, was to stay within its “budgeted labor” cost for their jointly managed and

      operated restaurants and, thereby, save payroll costs and payroll taxes. As a consequence,

      Defendants have violated the FLSA and, thereby enjoyed ill-gained profits at the expense

      of their tipped employees, including Plaintiff and class members.

38.   Although at this stage Plaintiffs are unable to state the exact amount owed to them and

      class members, they believe such information will become available during the course of

      discovery. However, when an employer fails to keep complete and accurate time records,

      employees may establish the hours worked solely by their testimony and the burden of

      proof of overcoming such testimony shifts to the employer.

                                     VI.
                        COLLECTIVE ACTION ALLEGATIONS

39.   Plaintiffs bring this action on behalf of themselves and the class as a collective action

      pursuant to the FLSA, 29 U.S.C. §§ 206, 207, and 216(b).




                                              10
 Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 11 of 16 PageID #: 11




40.   The claims under the FLSA may be pursued by those who opt-in to this case under 29

      U.S.C. § 216(b).

41.   The members of the class are so numerous that joinder of all other members of the class is

      impracticable. While the exact number of the other members of the class is unknown to

      Plaintiffs at this time and, can only be ascertained through applicable discovery, they

      believe there are hundreds of individuals in the putative class.

42.   The claims of Plaintiffs are typical of the claims of the class. Plaintiffs and other members

      of the class who work or have worked for Defendants’ restaurants were subjected to the

      same operational, compensation and timekeeping policies and practices of Defendants,

      without being paid fully for all their aforementioned wage claims at the applicable FLSA

      minimum wage and overtime compensation rates of pay.

43.   As a result, such aforementioned unpaid wage claims of Plaintiffs and class members are

      unified through common theories of Defendants' FLSA statutory violations.

44.   Common questions of law and fact exist as to the class which predominate over any

      questions only affecting other members of the class individually and include, but are not

      limited to, the following:

             x   Whether Plaintiffs and other members of the class were expected and/or
                 required to perform work without being paid full compensation;

             x   Whether Defendants failed to pay Plaintiffs and the other members of the class
                 the applicable FLSA minimum wage rates of pay for all work performed;

             x   The correct statutes of limitations for the claims of Plaintiffs and other members
                 of the class;

             x   Whether Plaintiffs and other members of the class are entitled to damages from
                 Defendants, including but not limited to liquidated damages, and the measure
                 of the damages; and,




                                               11
 Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 12 of 16 PageID #: 12




              x   Whether Defendants are liable for interest, attorneys’ interest, fees, and costs to
                  Plaintiff and the class.

45.   Plaintiffs will fairly and adequately protect the interests of the class as their interests are

      aligned with those of the other members of the class. Plaintiffs have no interests adverse

      to the class and, they have retained competent counsel who are experienced in collective

      action litigation.

46.   The collective action mechanism is superior to the other available methods for a fair and

      efficient adjudication of the controversy. The expenses, costs, and burden of litigation

      suffered by individual other members of the class in a collective action are relatively small

      in comparison to the expenses, costs, and burden of litigation of individual actions, making

      it virtually impossible for other members of the class to individually seek address for the

      wrongs done to them.

47.   Plaintiffs and other members of the class have suffered and will continue to suffer

      irreparable damage from the unlawful policies, practices, and procedures implemented by

      Defendants.

                                        COUNT I
                           FLSA VIOLATIONS – MINIMUM WAGE
                                  (On Behalf of the Class)

48.   Plaintiffs, on behalf of themselves and other members of the class, repeat and re-allege

      Paragraphs 1 through 44 above, as if they were fully set forth herein.

49.   At all times relevant herein, Defendants have been and continue to be an employer engaged

      in interstate commerce within the meaning of the FLSA, 29 U.S.C. § 206(a) and 207(a).

      Plaintiffs and class members likewise have been engaged in interstate commerce during all

      relevant times.




                                                12
 Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 13 of 16 PageID #: 13




50.   Pursuant to Defendants’ aforementioned common plans, policies and practices, it has failed

      to pay Plaintiffs and other members of the class the applicable minimum wage rates for all

      work performed, as required by the FLSA.

51.   At all times relevant and based on the aforementioned allegations, Defendants have had a

      common plan, policy and practice of willfully refusing to pay Plaintiffs and other members

      of the class for all compensable time, including for all unrelated maintenance, kitchen and

      housekeeping “dual occupation” non-tip producing work time when not assigned “tables”

      and customers at only a tip credit wage rate, for all unrelated non-tip producing preparation

      and maintenance “side work” in excess of twenty (20%) percent of their time, and

      “meetings/training” time, at only a tip credit wage rather than at the applicable FLSA

      minimum wage rate of pay.

52.   At all times relevant herein, Defendants’ aforementioned common plans, policies and

      practices of willfully failing to pay Plaintiff and members of the class at least the required

      minimum wage rate of $7.25 an hour for the aforementioned claims violate the FLSA. Such

      claims are unified through common theories of Defendants’ FLSA violations.

53.   At all times relevant and based on the aforementioned allegations, Defendants have had a

      common plan, policy and practice of pooling earned tips of Plaintiffs and class members

      with non-tipped hourly employees and, thereby constituting an unlawful “tip pool”

      compensation plan.

54.   As result, Plaintiffs and class members are entitled to the applicable FLSA minimum wage

      rate of $7.25 per hour, without applying any tip credit, for all hours worked during shifts

      in which such unlawful “tip pooling” occurred, during the relevant statutory period of time

      herein.



                                               13
 Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 14 of 16 PageID #: 14




55.        At all times relevant, Defendants have had actual as well as constructive knowledge of

           willfully refusing to pay Plaintiffs and other members of the class for all the

           aforementioned unpaid wage claims of at least the applicable FLSA minimum wage rate

           of pay.

56.        Defendants knew or showed reckless disregard for whether their practices violated the

           minimum wage provisions of the FLSA.

57.        Defendants’ aforementioned FLSA violations were willful and, committed without a good

           faith basis. Therefore, Defendants’ conduct constitutes a willful violation of the FLSA

           within the meaning of 29 U.S.C. § 255(a).

                                       PRAYER FOR RELIEF

           Whereas, Plaintiffs, individually, and on behalf of themselves and all other similarly

situated members of the class, request this Court to grant the following relief against Defendants:


      A.    Designation of this cause as a collective action on behalf of the class and promptly issue

            notice pursuant to 29 U.S.C. § 216(b), apprising class members of the pendency of this

            action and permitting other members of the class to assert timely FLSA claims in this

            action by filing individual Consents under 29 U.S.C. § 216(b);

      B.    On Count I, an award of compensation for unpaid minimum wages to Plaintiffs and other

            members of the class at the applicable FLSA minimum wage rate of pay.

      C.    On Count I, an award of liquidated damages to Plaintiffs and other members of the class;

      D.    On Count I, an award of prejudgment and post-judgment interest at the applicable legal

            rate to Plaintiffs and other members of the class;




                                                   14
 Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 15 of 16 PageID #: 15




   E.    On Count I, an award of costs, expenses, and disbursements relating to this action

         together with reasonable attorneys’ fees and expert fees to Plaintiffs and other members

         of the class;

   F.    On Count I, a ruling that the three-year statutory period for willful violations under the

         FLSA shall apply in this action, and;

   G.    Such other general and specific relief as this Court deems just and proper.

                                   JURY TRIAL DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all issues so triable




                                                 15
 Case 5:19-cv-00024-TBR Document 1 Filed 02/15/19 Page 16 of 16 PageID #: 16




Dated: February 15, 2019.          Respectfully Submitted,

                                   /s/ Lori Keen
                                   Lori Keen (KY BPR #90250)
                                   Glassman Edwards Wade & Wyatt, PC
                                   Attorney at Law
                                   26 North 2nd St.
                                   Memphis, TN 38103
                                   (901) 527-4673
                                   lkeen@gwtclaw.com

                                     &

                                   Gordon E. Jackson* (TN BPR #08323)
                                   J. Russ Bryant* (TN BPR) #33830)
                                   Robert E. Turner, IV* (TN BPR #35364)
                                   JACKSON, SHIELDS, YEISER & HOLT
                                   Attorneys at Law
                                   262 German Oak Drive
                                   Memphis, Tennessee 38018
                                   Tel: (901) 754-8001
                                   Fax: (901) 759-1745
                                   gjackson@jsyc.com
                                   rbryant@jsyc.com
                                   rturner@jsyc.com

                                   * Pro Hac Vice Admission Anticipated

                                   Attorneys for the Named Plaintiffs, on behalf of
                                   herself and all other similarly situated current
                                   and former employees




                                     16
